SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

777
CAF 14-00203
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ANDRE R. CASHAW,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

SHANTELLE SMITH, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-RESPONDENT.

JENNIFER Z. BLACKHALL, ATTORNEY FOR THE CHILD, CHEEKTOWAGA.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered August 20, 2013 in a proceeding pursuant to
Family Court Act article 6. The order awarded the parties joint legal
custody of the subject child with Andre R. Cashaw acting as the
primary residential parent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Smith v Cashaw ([appeal No. 1]
___ AD3d ___ [June 12, 2015]).




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court